ITEMID: 001-61702
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF KAYIHAN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 14+P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient
JUDGES: Ireneu Cabral Barreto
TEXT: 4. The General Directorate of National Water Board, a state body responsible for dam construction, expropriated plots of land belonging to the applicants in Hilvan, Şanlıurfa in order to build the Atatürk Dam. Expropriation took place in November 1994. A committee of experts assessed the value of the plots of land belonging to the applicants and this amount was paid to them when the expropriation took place.
5. Following the applicants' requests for increased compensation, the Hilvan Court of First Instance awarded them 3,878,470,910 Turkish Liras (TRL) of additional compensation plus interest at the statutory rate of 30% per annum, namely the rate applicable at the date of the court's decision. The domestic court had fixed 8 January 1995 as the date from which the statutory rate of interest run. On 12 March 1996, on the Directorate's appeal, the Court of Cassation upheld the first instance court's decision. On 7 November 1997 the administration paid 8,716,708,000 Turkish Liras (TRL) as the additional compensation awarded to the applicants together with the interest.
6. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
